Exhibit 10.2

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
effective as of January 4, 2010 (the “Amended Effective Date”), is made and
entered into this 8th day of April, 2010, by and between California Pizza
Kitchen, Inc., a Delaware corporation (the “Company”), and Larry S. Flax
(“Executive”). This Agreement amends and restates in its entirety the Amended
and Restated Agreement (as defined below).

WHEREAS, Executive and the Company previously entered into that certain
Employment Agreement, as executed on April 11, 2005 (the “Original Agreement”)
and effective as of January 1, 2005 (the “Effective Date”);

WHEREAS, Executive and the Company amended and restated the Original Agreement
on the terms and conditions set forth in the Amended and Restated Agreement to
comply with or be exempt from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”);

WHEREAS, Executive and the Company are currently parties to that certain Amended
and Restated Employment Agreement, as executed on December 31, 2008 and
effective as of December 31, 2008 (the “Amended and Restated Agreement”); and

WHEREAS, as of the Amended Effective Date, the Amended and Restated Agreement
shall terminate and be superseded by this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

Section 1. Employment Term. The Company hereby employs Executive and Executive
hereby accepts such employment upon the terms and conditions set forth herein.
The Company shall continue to employ Executive as a Co-Chief Executive Officer
of the Company for a period (the “Employment Period”) commencing on the Amended
Effective Date and ending on December 31, 2012 (the “Initial Employment
Period”). Commencing on December 31, 2010, and on each subsequent anniversary
thereof, the Employment Period shall be automatically extended for one
(1) additional year (the “Extended Employment Period”) unless earlier terminated
pursuant to the provisions of Section 4 hereof or unless, no later than six
(6) months before such date, either party shall have given written notice to the
other that it does not wish to extend the Employment Period of this Agreement
(which for the sake of clarity shall mean that absent such notice by either
party the remaining Employment Period as of each December 31 shall be three
years). References herein to the Employment Period of this Agreement shall refer
to both the Initial Employment Period and any such Extended Employment Period.
Executive hereby accepts such continued employment by the Company for the
Employment Period on the terms set forth herein.

Section 2. Duties. During the Employment Period, Executive shall serve as a
Co-Chief Executive Officer. Executive shall render such business and
professional services in the performance of his duties consistent with
Executive’s position within the Company as Co-Chief



--------------------------------------------------------------------------------

Executive Officer as well as such services reasonably assigned to him by the
Board of Directors of the Company. Executive shall, at all times, report to the
Board of Directors of the Company and no other individual within the Company and
all other employees of the Company shall be responsible to report to Executive
or such other individuals as he designates. Executive’s principal place of
employment shall be the offices provided by the Company located in Los Angeles,
California, but it is understood and acknowledged that the performance of his
duties will require Executive to travel outside Los Angeles. Executive, however,
shall not be required, without his consent, to relocate his principal place of
employment more than 25 miles from the current location of the offices provided
by the Company located in Los Angeles.

At all times during the Employment Period, Executive shall devote his best
efforts and abilities to the performance of his duties on behalf of the Company
and to the promotion of its interests consistent with, and subject to, the
strategies, policies and directions of the Board. Notwithstanding the foregoing,
Executive may be involved in civic and charitable activities, may manage his
personal investments and may serve on the board of any public companies, trade
or professional associations.

The Company agrees that it will use its reasonable best efforts to cause
Executive to be nominated to and continue to be named Co-Chairman (or Chairman,
if Richard L. Rosenfield does not continue as the other Co-Chairman) of the
Board of Directors during the term of this Agreement.

Section 3. Compensation. During the Employment Period, as compensation for his
services and covenants hereunder:

(a) During the Employment Period, the Company shall pay Executive an annual base
salary of Six Hundred Seventy-Nine Thousand Dollars ($679,000), prorated for any
partial employment year, payable in equal installments at the Company’s current
payroll intervals. The earned but unpaid portions of the base salary will be
payable as soon as practicable after the execution date of this Agreement but in
no event later than December 31, 2010; provided, however, that the Board may
increase such amount during the Employment Period in its sole and absolute
discretion (the “Base Salary”). Such Base Salary shall be reviewed annually, and
shall be subject to such annual increase, if any, as determined by the Company
in its sole discretion.

(b) During the Employment Period, Executive shall be eligible to receive an
annual performance bonus (the “Annual Bonus”) based on the achievement of
certain performance based objectives established by the Compensation Committee
and shall be eligible to participate in any long term incentive compensation
plan(s) maintained by the Company according to the terms of such plans. The
intent of this Agreement is that Executive shall have a reasonable opportunity
to earn an Annual Bonus in an amount equal to 75% of his Base Salary (the
“Annual Bonus Target”). The actual amount of the Annual Bonus, if any, may be
higher or lower than the Annual Bonus Target based on the level of the
achievement of the performance based objectives established by the Compensation
Committee. The Annual Bonus shall be payable in cash as soon as practicable
following delivery of the audited financial statements for the Company and its
subsidiaries for the year for which the Annual Bonus is payable (the “Audited
Financial Statements”), but in no event later than the last day of the
applicable two and one-half month “short-term deferral period” with respect to
such annual bonus, within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).

 

2



--------------------------------------------------------------------------------

(c) The Parties acknowledge that on December 29, 2004, the Company granted
Executive options to purchase 300,000 shares of Company common stock, par value
.01 per share (“Common Stock”), the terms and conditions of which were modified
by the Original Agreement as follows: “Such options shall become vested and
exercisable on the date this Agreement is executed with respect to all of the
shares subject to such option. To the extent that any terms of such option
provided in the Notice of Stock Option Grant delivered to Executive prior to the
date hereof differ from any terms set forth herein, the terms set forth herein
supersede the terms of any such notice and the Company will cause an appropriate
amendment to such Notice of Stock Option Grant to be prepared and executed.”

(d) The parties acknowledge that on April 11, 2005, the Company granted
Executive options to acquire 300,000 shares of Common Stock, pursuant and
subject to the terms and conditions of the Original Agreement, the Company’s
2004 Omnibus Incentive Compensation Plan, and the Non-Qualified Stock Option
Agreement, a sample which is attached hereto as Exhibit B, which include but are
not limited to the following: The exercise price per share of the options was
based on the higher of (i) the closing price of the Company Common Stock on
April 11, 2005 or (ii) the average closing price of the Company Common Stock for
the five (5) day period immediately preceding April 11, 2005. The options shall
vest and be exercisable as to 20% of the grant on the third anniversary of the
grant date and thereafter an additional 10% of the original grant shall vest on
each quarterly anniversary until fully vested and exercisable at the end of the
fifth anniversary of the grant date. The options granted to Executive under the
2004 Omnibus Incentive Compensation Plan shall be nonstatutory stock options
that are not intended to be incentive stock options under Section 422 of the
Internal Revenue Code. Each option granted under the terms of the 2004 Omnibus
Incentive Compensation Plan shall be for a term of ten years and shall provide
that in the event Executive’s employment terminates for any reason other than
for Cause or voluntary termination by Executive without Good Reason, vested
options shall continue to be exercisable for at least three years following the
employment termination date, but not longer than the expiration of the ten-year
term after the date of grant.

(e) The parties acknowledge that on January 11, 2006, the Company granted
Executive 70,000 shares of restricted stock of the Company, which award was made
pursuant and subject to the terms and conditions of the Original Agreement, the
Company’s 2004 Omnibus Incentive Compensation Plan, and the Restricted Stock
Agreement, which include but are not limited to the following: The award shall
vest as to 12,500 shares of restricted stock on the first anniversary of the
grant date and thereafter an additional 3,125 shares of restricted stock subject
to the award shall vest on each quarterly anniversary until and including the
fourth anniversary of the grant date. The award shall vest as to 10,000 shares
of restricted stock subject to the award on the earlier of (i) the fifth
anniversary of the grant date and (ii) the last day of the first 30-day period
following January 1, 2005 during which the average closing price of the Company
Common Stock exceeds $35.00 per share. The award shall vest as to the remaining
10,000 shares of restricted stock subject to the award on the earlier of (i) the
fifth anniversary of the grant date and (ii) the last day of the first 30-day
period following January 1, 2005 during which the average closing price of the
Company Common Stock exceeds $40.00 per share.

 

3



--------------------------------------------------------------------------------

(f) Within five business days of the date this Agreement is executed by
Executive and the Company, Executive shall be granted 80,000 shares of
restricted stock of the Company, provided that Executive remains employed by the
Company as a Co-Chief Executive Officer until such date, which award shall be
made pursuant and subject to the terms and conditions set forth herein and in
the Restricted Stock Agreement to be provided upon the date of grant and the
Company’s 2004 Omnibus Incentive Compensation Plan as in effect at such time.
The award shall vest in substantially equal installments on each of the first,
second and third anniversaries of the grant date.

(g) For the year 2011 and each year during the remainder of the Employment
Period, Executive will be entitled to annual equity or other long term incentive
awards having a grant date value equal to $1,000,000 per year. The awards may be
in such form (e.g., cash, stock or derivative securities) and subject to such
vesting requirements (e.g., time based or performance based) as the Compensation
Committee, in its discretion, may determine, but time based vesting requirements
shall not exceed three years.

(h) For so long as the Company remains a public company, Company shall use
commercially reasonable efforts to (i) cause the shares of Common Stock reserved
for issuance to Executive pursuant to the Company’s 2004 Omnibus Incentive
Compensation Plan to be included in a registration statement on Form S-8 (the
“Registration Statement”) relating to the registration under the Securities Act
of 1933 (the “Act”) of no less than 3,750,000 shares of the Company’s Common
Stock, issuable pursuant to the Company’s 2004 Omnibus Incentive Compensation
Plan; (ii) cause such awards and the shares issuable pursuant to such awards to
be registered or otherwise exempt under the securities or blue sky laws of
California and such other jurisdictions in the United States as may be
applicable; and (iii) to maintain a current prospectus and to cause such Common
Stock to be listed on the principal exchange or exchanges or qualified for
trading on the principal over-the-counter market on which the Company’s Common
Stock is then listed or traded, so long as any Options remain outstanding and
have not been exercised or terminated and for a period of five years after
exercise.

(i) Executive shall be entitled to an annual supplemental retirement benefit
(the “Supplemental Retirement Benefit”) payable for Executive’s life.

(i) The Supplemental Retirement Benefit shall be payable for Executive’s life in
an amount equal to:

(A) $200,000; provided, however, that if Executive voluntarily terminates
employment without Good Reason or is terminated for Cause prior to calendar year
2012, such amount shall be reduced by a percentage equal to the product of
(i) 15% and (ii) the lesser of (x) the number of full or partial calendar years
remaining until calendar year 2012, less

(B) the Contribution Offset (as defined below).

(ii) The “Contribution Offset” shall be determined as follows. Effective as of
December 31, 2008, Executive shall be assumed to have an account balance (the
“Account Balance”) attributable to Company contributions under the Company’s
401(k) plan and other

 

4



--------------------------------------------------------------------------------

retirement plans equal to $16,400. For each calendar year (beginning with 2009
and ending with the year immediately preceding Executive’s “separation from
service” from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the
Code, and Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”),
the Company shall be assumed to have made a contribution on behalf of Executive
under the Company’s 401(k) plan and other retirement plans equal to $4,200 (the
“Annual Contribution”). The Annual Contribution for a calendar year shall be
assumed to have been made on December 31 of such year and shall be credited to
the Account Balance. The Account Balance shall be assumed to be credited with
interest on and after January 1, 2009 at an annual rate of 2.06%. The
“Contribution Offset” shall equal the Account Balance, determined as of the date
of commencement of payment of the Supplemental Retirement Benefit, converted
into an actuarial equivalent life annuity annual benefit commencing on the date
of commencement of payment of the Supplemental Retirement Benefit. For purposes
of this paragraph, the actuarial equivalent shall be determined using an annual
interest rate equal to 6% and using the RP 2000 (unisex) mortality table with
improvements to 2025.

(iii) The Supplemental Retirement Benefit shall be paid to Executive in the form
of monthly payments equal to one-twelfth (1/12) of the Supplemental Retirement
Benefit. Such monthly payments shall commence on the later of: (i) the first day
of the calendar month next following Executive’s Separation from Service,
subject to Section 5(h) below, or (ii) the first day of the calendar month next
following Executive’s attainment of age 65, and shall continue on each month
thereafter until Executive’s death.

(iv) Notwithstanding the foregoing, in the event that Executive is in violation
of Section 7 or Section 8, any Supplemental Retirement Benefit payable hereunder
shall be forfeited and cancelled immediately upon such violation. No interest in
the Supplemental Retirement Benefit may be sold, pledged, assigned or
transferred by Executive in any manner and no interest in the Supplemental
Retirement Benefit shall be liable for the debts, contracts or engagements of
Executive or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.

(j) Executive shall be entitled to paid vacation of four weeks annually. Such
vacation shall be taken at such times as will interfere as little as possible
with the performance of Executive’s duties hereunder. At no time may Executive
accumulate or accrue more than eight weeks of unused vacation time. Should
Executive accumulate or accrue eight weeks of earned but unused vacation time,
Executive shall cease to earn any further vacation benefits until such time as
Executive’s earned but unused vacation time falls below eight weeks.

(k) Upon presentation of properly itemized charges together with appropriate
documentation, the Company shall reimburse Executive for all reasonable and
necessary expenses properly incurred by him in the performance of his duties
hereunder, in accordance with the Company’s policies therefor, as may be in
effect from time to time.

 

5



--------------------------------------------------------------------------------

(l) Executive shall be allowed to participate in any present or future medical,
health insurance or other personal fringe benefits plan adopted by the Company
for the general and overall benefit of its full time employees (it being
understood, however, that participation in any such plan is subject to whatever
eligibility requirements are applicable generally to such plan).

(m) The Company shall reimburse Executive for all reasonable legal fees and
disbursements incurred by Executive in connection with the negotiation,
preparation and execution of this Agreement.

(n) To the extent that any payments or reimbursements provided to Executive
under this Agreement, including, without limitation, under Section 3(k),
Section 3(m), Section 5(b), or Section 5(d), are deemed to constitute
compensation to Executive, such amounts shall be paid or reimbursed reasonably
promptly, but not later than December 31 of the year following the year in which
the expense was incurred. The amount of any payments or expense reimbursements
that constitute compensation in one year shall not affect the amount of payments
or expense reimbursements constituting compensation that are eligible for
payment or reimbursement in any subsequent year, and Executive’s right to such
payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

Section 4. Early Termination of Agreement and other Matters.

(a) It is agreed and understood that this Agreement (except for Section 7 and
Section 8 hereof) and Executive’s employment with the Company shall terminate
automatically upon the first to occur of any of the events set forth in
(i) through (v) below:

(i) the date of Executive’s death;

(ii) the date on which the Board shall give Executive notice of termination on
account of a Disability (as hereinafter defined), which has prevented Executive
from satisfactorily and completely performing his duties under this Agreement
for a period or periods aggregating more than one hundred twenty (120) days in
any twelve (12) consecutive months;

(iii) within 30 days following the date on which the Board shall give Executive
notice of termination for Cause (as hereinafter defined);

(iv) within 30 days following the date on which the Board shall give Executive
notice of termination for any reason other than Disability or Cause or Executive
shall give the Board notice of termination for Good Reason (as hereinafter
defined); or

(v) within 60 days following the date on which Executive shall give the Board
notice of Executive’s termination for other than for Good Reason.

(b) For purposes of this Agreement, “Cause” shall mean that Executive: (i) has
been convicted of, or pleads guilty or nolo contendere to any act of
embezzlement or fraud against the Company, its parent or any of its subsidiaries
or to any felony; (ii) has committed any willful, intentional, purposeful,
grossly negligent or malicious act that constitutes misconduct and has the
effect of materially injuring the business or reputation of the Company, its
parent or any of its

 

6



--------------------------------------------------------------------------------

affiliates and any divisions Executive may manage; or (iii) has materially
breached this Agreement; provided, however, that in the event that the Board
determines to terminate Executive’s employment for Cause, such termination shall
only become effective if the Board shall first provide Executive written notice
detailing such Cause, and if such act or omission is susceptible to cure,
Executive shall be provided a 30 day period to cure such act or omission.

(c) For the purposes of this Agreement, “Disability” shall mean that Executive
is determined to be substantially disabled by the insurance company providing
group long-term disability insurance for the Company’s employees, which
determination would entitle Executive to disability benefit payments thereunder.
If no such insurance is then in force or if no such determination has been made,
“Disability” shall refer to a medically determinable physical or mental
condition disabling Executive from substantially performing his duties
hereunder. If such determination is disputed, then the Company and Executive
shall each select a physician licensed to practice medicine in the State of
California who shall, in turn, jointly select a third physician licensed to
practice medicine in the State of California, who shall make a binding
determination of disability. The Company shall bear the costs of obtaining such
determination.

(d) For purposes of this Agreement, “Good Reason” shall mean without Executive’s
consent (i) a material diminution in the duties, authority or responsibilities
of Executive or a material breach of this Agreement by the Company, provided
that the Board fails to cure such material reduction or breach within 30 days of
receipt of a written notice from Executive of such material reduction or breach
(which notice shall be provided by Executive to the Company within 90 days
following the initial occurrence of such event) or (ii) requiring Executive to
relocate his principal place of employment to a location that is more than
twenty-five (25) miles from the location of the Company’s principal office in
the Los Angeles area as of the Amended Effective Date. Executive’s Separation
from Service from the Company as a result of any of the foregoing events must
occur within two (2) years of the initial occurrence of any such event.

Section 5. Compensation in Event of Termination; Survival.

(a) Upon termination of Executive’s employment for any reason other than
termination for a reason referenced in Sections 5(b)-(d) below, the Employment
Period of this Agreement shall end and this Agreement shall expire and the
Company shall have no further obligation to Executive except to the extent that
Executive is otherwise entitled to any unpaid salary or benefits hereunder and
insurance coverage in accordance with applicable law. Notwithstanding the
expiration of the Employment Period or termination of this Agreement; the
provisions set forth in Section 7, Section 8 and Section 9 shall remain in full
force and effect after the termination of Executive’s employment hereunder.
Executive shall not be required to seek other employment or otherwise attempt to
mitigate damages to be entitled to any of the termination benefits provided in
this Section 5.

(b) Subject to Section 5(h) below, if Executive incurs a Separation from Service
by reason of a termination of Executive’s employment either by the Company
without Cause or by Executive for Good Reason, Executive (or his estate in the
event he dies after his termination, as applicable) shall be entitled to the
following: (i) a lump sum cash payment within 60 days after the date of
Executive’s Separation from Service (the “Separation Date”) in an amount equal
to 1.75 multiplied by the Executive’s Base Salary (as in effect as of the
Separation Date) for the

 

7



--------------------------------------------------------------------------------

remainder of the Employment Period; as determined without regard to Executive’s
Separation from Service; (ii) any unvested options shall become fully vested and
immediately exercisable and any restrictions or risk of forfeiture on restricted
stock or similar equity or long-term incentive that was awarded to Executive by
the Company during the Employment Period shall lapse immediately; (iii) the
exercise period with respect to any stock option shall continue until the
earlier of (x) the last day of the three-year period following the Separation
Date or (y) expiration date of such option according to its terms; and
(iv) continuation of health insurance benefits consistent with those provided by
the Company to its senior Executives during the period commencing on the
Separation Date and ending on the date that is 18 months after the Separation
Date; provided, however, that the percentage of the cost of such coverage paid
by the Company shall not be less than the percentage of such costs that was paid
by the Company immediately prior to the expiration date of the Agreement.

(c) In the event of Executive’s death or, subject to Section 5(h) below, if
Executive incurs a Separation from Service by reason of Executive’s Disability,
Executive (or his estate, as applicable) shall be entitled to the following:
(i) any unvested option shall become fully vested and immediately exercisable
and any restrictions or risk of forfeiture on restricted stock or similar equity
or long-term incentive that was awarded to Executive by the Company during the
Employment Period shall lapse immediately; and (ii) the exercise period with
respect to any stock option shall continue until the earlier of (x) the last day
of the three-year period following the Separation Date or (y) the expiration
date of such option according to its terms; provided that Executive has not been
provided with notice referred to in Section 4(a)(iii) above.

(d) Subject to Section 5(h) below, if a Change of Control (as defined below)
occurs and Executive incurs a Separation from Service by reason of a termination
of employment either by the Company without Cause or by Executive for Good
Reason, in each case within 2 years following the effective date of a Change of
Control, Executive (or his estate in the event he dies after his termination, as
applicable) shall be entitled to the following: (i) a lump sum cash payment
within 60 days after the Separation Date in an amount equal to two (2) times the
sum of Executive’s Base Salary and Annual Bonus Target in effect as of such date
or, if greater, the amount specified in Section 5(b)(1); (ii) any unvested
option shall become fully vested and immediately exercisable and any
restrictions on restricted stock that was awarded to Executive by the Company
during the Employment Period shall lapse immediately; (iii) the exercise period
with respect to any stock option shall continue until the earlier of (x) the
last day of the three-year period following the Separation Date or (y) the
expiration date of such option according to its terms; and (iv) continuation of
health insurance benefits consistent with those provided by the Company to its
senior Executives for a period of two years following the Separation Date;
provided, however, that the percentage of the cost of such coverage paid by the
Company shall not be less than the percentage of such costs that was paid by the
Company immediately prior to the expiration date of this Agreement.

(e) “Change of Control” for the purposes of this Agreement, shall have the
meaning set forth in Exhibit C, hereto.

(f) In the event the Company or any member of the Board asserts that Executive
has breached Section 7 or Section 8 hereof, then the Company or such Director
shall notify Executive thereof with, in the case of notification by a Director,
a copy thereof being delivered to

 

8



--------------------------------------------------------------------------------

the Company. Nothing in this Section 5(f) shall impair the Company’s right to
seek or obtain injunctive or other equitable relief at any time in any court
having jurisdiction to enforce the provisions of Section 7 or Section 8 hereof.

(g) Executive’s obligations under Section 7 and Section 8 of this Agreement
shall survive any termination of this Agreement. Notwithstanding any of the
foregoing, in the event that Executive were to violate Section 7 or Section 8,
any benefit or amount payable to Executive pursuant to this Section 5 shall be
forfeited and cancelled immediately upon such violation.

(h) This Agreement shall be administered and interpreted to maximize the
short-term deferral exception to Section 409A of the Code, and Executive shall
not, directly or indirectly, designate the taxable year of a payment made under
this Agreement. The portion of any payment under this Agreement that is paid
within the “short-term deferral period” within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) shall be treated as a short term deferral and
not aggregated with other plans or payments. Any other portion of the payment
that does not meet the short term deferral requirement shall, to the maximum
extent possible, be deemed to satisfy the exception from Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) for involuntary separation pay and shall not be
aggregated with any other payment. Any right to a series of installment payments
pursuant to this Agreement is to be treated as a right to a series of separate
payments. Any amount that is paid as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4), or within the involuntary separation
pay limit under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) shall be
treated as a separate payment. Payment dates provided for in this Agreement
shall be deemed to incorporate “grace periods” within the meaning of
Section 409A of the Code.

In addition, notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 5 hereof, shall be paid to Executive during the
6-month period following Executive’s Separation from Service if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of Executive’s death), the Company shall pay Executive a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such period.

Section 6. Excess Parachute Payments.

(a) Excess Parachute Payment Limitation. Notwithstanding any other provisions of
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including any payment or benefit received in
connection with a Change in Control or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 5 of this Agreement, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total

 

9



--------------------------------------------------------------------------------

Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the cash severance payments shall first be reduced,
and the noncash severance payments shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced by the Company in its reasonable discretion in the following order:
(i) reduction of any cash severance payments otherwise payable to Executive that
are exempt from Section 409A of the Code, (ii) reduction of any other cash
payments or benefits otherwise payable to Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any stock option or other
equity award with respect to the Company’s common stock that are exempt from
Section 409A of the Code, (iii) reduction of any other payments or benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A of the Code, but excluding any payments attributable
to the acceleration of vesting and payments with respect to any stock option or
other equity award with respect to the Company’s common stock that are exempt
from Section 409A of the Code and (iv) reduction of any payments attributable to
the acceleration of vesting or payments with respect to any stock option or
other equity award with respect to the Company’s common stock that are exempt
from Section 409A of the Code.

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent accountants of nationally recognized standing (“Accounting Firm”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Accounting Firm, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any non cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Accounting Firm in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

(c) If applicable, the Executive and the Company will each provide the
Accounting Firm access to and copies of any books, records and documents in
their respective possession, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this
Section 6. The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this
Section 6 will be borne by the Company.

 

10



--------------------------------------------------------------------------------

Section 7. Proprietary Information of the Company.

(a) At no time during or after Executive’s employment with the Company will
Executive (i) use Confidential Information (as defined below) for any purpose
other than during such employment as directed by the Company or (ii) disclose
Confidential Information to any person or entity other than the Company or
persons or entities to whom disclosure has been authorized by the Company in
writing (except that Executive may disclose such information to the minimum
extent necessary to comply with governmental or judicial process, so long as
Executive promptly notifies the Company of such pending disclosure and consults
with the Company concerning the advisability of seeking a protective order or
other means of preserving the confidentiality of the Confidential Information).

(b) During the Employment Period, Executive shall promptly communicate to
Company all ideas, discoveries and inventions which relate to the Company and
which are or may be useful to the Company. Executive acknowledges that all such
ideas, discoveries, inventions, and improvements, which relate to the Company
and which are made, conceived, or reduced to practice by him or jointly with
others and every item of knowledge relating to the Company’s business interests
(including potential business interests) gained by him during the course of his
employment hereunder are the property of the Company and Executive hereby
irrevocably assigns all such ideas, discoveries, inventions, improvements, and
knowledge to the Company for its sole use and benefit, without additional
compensation. Executive further agrees to cooperate fully with Company to
perfect Company’s interest and title to all such ideas, discoveries, inventions
and improvements. Notwithstanding the foregoing, pursuant to California Labor
Code Section 2870, Executive shall not be required to assign to the Company any
inventions that Executive developed entirely on his own time without use of the
Company’s equipment, supplies, facilities or trade secret information unless
they either (i) relate at the time of conception or reduction to practice of the
invention to the Company’s business or demonstrably anticipated research and
development or (ii) result from work performed by Executive for the Company.

As used herein, “Confidential Information” means all information of a technical
or business nature relating to the Company, including without limitation trade
secrets, recipes, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, processes, formulas, models, test results, marketing
techniques and materials, marketing and development plans, price lists, pricing
policies, business plans, information relating to customer or supplier
identities, characteristics and agreements, financial information and
projections, flow charts, software in various stages of development, source
codes, object codes, research and development procedures and employee files and
information; provided, however, that “Confidential Information” shall not
include any information that has become public knowledge through no fault of
Executive. Executive also agrees not to disclose any confidential or proprietary
information that the Company obtains from a third party and which the Company
treats as confidential or proprietary or designates as confidential, whether or
not such information is owned or developed by the Company. All Confidential
Information, regardless of form, is the exclusive property of the Company.

 

11



--------------------------------------------------------------------------------

Section 8. Non-Competition/Non-Solicitation.

(a) Executive agrees that during the Employment Period, Executive shall not
directly or indirectly, either individually or as an investor, owner, partner,
agent, employee, independent contractor, consultant or otherwise, engage in any
restaurant or other retail business, including but not limited to any business
that sells pizza or other menu items offered by the Company or any subsidiary of
the Company.

(b) Executive agrees that while he is employed by the Company, and for so long
as Executive receives any payment of any Supplemental Retirement Benefit or
other payments made pursuant to Section 5 above, he will not directly or
indirectly solicit for employment or attempt to solicit for employment any
person who was an employee, officer or director of the Company at any time
during the 12 months preceding the date that Executive’s employment with the
Company is terminated.

(c) As the violation by Executive of the provisions of Section 7 or this
Section 8 would cause irreparable injury to the Company due to among other
things his knowledge of trade secrets and proprietary information or rights, and
there is no adequate remedy at law for such violation, the Company shall have
the right in addition to any other remedies available, at law or in equity, to
seek to enjoin Executive in a court of equity from violating such provisions.
Executive hereby waives any and all defenses he may have on the ground of lack
of jurisdiction, forum non conveniens, or competence of the court to grant an
injunction or other equitable relief, or otherwise and Executive further agrees
to waive any requirement for a bond or undertaking. The existence of this right
shall not preclude any other rights and remedies at law or in equity which the
Company may have.

Section 9. Deductions and Other Tax Matters.

(a) Anything to the contrary herein notwithstanding, the Company shall, and is
hereby authorized to, withhold or deduct from any amounts payable by the Company
to Executive any foreign, federal, state or municipal taxes, social security
contributions or other amounts required to be withheld by law, and to report and
remit such amounts to the proper authorities.

(b) Certain payments and benefits under this Agreement are intended to be exempt
from the application of Section 409A of the Code, while other payments hereunder
may constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, the payment of which is intended to comply with
Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A of the Code and related Department of Treasury guidance,
the Company may adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments,

 

12



--------------------------------------------------------------------------------

policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that no such
amendments or adoption of other policies and procedures will reduce the amount
of any compensation or benefit Executive otherwise would be entitled to under
this Agreement without the written consent of Executive.

(c) To the extent that Section 5(b) or Section 6(d) hereof requires the Company,
partially or wholly, to subsidize any continuation of health insurance benefits
following Executive’s Separation from Service:

(i) If such continued health insurance benefits are to be provided through
third-party insurance maintained by the Company under the Company’s benefit
plans in a manner that causes such health insurance benefits to be exempt from
the application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), the Company shall pay or reimburse such premiums in
accordance with the terms of this Agreement, subject to Section 3(n) hereof;
provided, however, that if, during the period of health insurance benefits
continuation coverage (the “Health Benefits Continuation Period”), any plan
pursuant to which such health insurance benefits are provided is not, or ceases
prior to the expiration of the Health Benefits Continuation Period to be, exempt
from the application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), then an amount equal to each remaining premium payment
shall thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the remainder of the Health
Benefits Continuation Period (or the remaining portion thereof); or

(ii) If such continued health insurance benefits are to be provided in whole or
in part through a self-funded plan maintained by the Company, the benefits of
which are not fully-insured by a third-party insurer:

(A) To the greatest extent applicable, such health insurance benefits shall be
construed to satisfy the exemption from Section 409A of the Code pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B), and

(B) To the extent such health insurance benefits do not satisfy such exemption
and/or extend beyond the continuation period under COBRA, determined as of the
date of Executive’s Separation from Service, the Company shall reimburse the
premiums relating to such health insurance benefits in accordance with
Section 3(n) hereof.

Section 10. Resolution. If any dispute under this Agreement is not settled or
resolved within thirty (30) days after the receipt by each party of written
notice of dispute, the matter shall be submitted to binding arbitration, such
arbitration to be conducted in the State of California and, unless otherwise
agreed, such arbitration will be conducted in accordance with the rules and
procedures of the American Arbitration Association. The arbitrator, in its final
decision, shall determine which party or parties shall bear the costs of the
arbitration, including attorneys fees and expenses.

 

13



--------------------------------------------------------------------------------

Section 11. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be telecopied, delivered by overnight
delivery service or mailed to the intended recipient at the telecopy number or
address specified below. Such notices, requests, demands and other
communications shall be deemed to have been fully given when transmitted by
telecopier, answerback received, delivered by overnight delivery service against
receipt or, in the case of mailed notices, three business days after such notice
is enclosed in a properly sealed envelope and mailed by first class, registered
or certified mail, return receipt requested, postage and registration or certain
prepaid, with the United States Postal Service, in each case given or addressed
as follows:

If to Executive to:

Larry S. Flax

c/o California Pizza Kitchen, Inc.

6053 West Century Blvd., 11th Floor

Los Angeles, California 90045-6442

Fax: (310) 342-4669

Phone: (310) 342-5000

with copies to:

Akin Gump Strauss Hauer & Feld LLP

Attention: Robin Schachter

2029 Century Park East

Suite 2400

Los Angeles, California 90067-3012

Fax: (310) 229-1001

Phone: (310) 728-3363

If to the Company, to:

General Counsel

c/o California Pizza Kitchen, Inc.

6053 West Century Blvd., 11th Floor

Los Angeles, California 90045-6442

Fax: (310) 342-4669

Phone: (310) 342-5000

with copies to:

Latham & Watkins LLP

Attention: James D. C. Barrall

355 South Grand Avenue

Los Angeles, CA 90017

Fax: (213) 891-8763

Phone: (213) 485-1234

 

14



--------------------------------------------------------------------------------

Section 12. Entire Agreement. This Agreement contains all the understandings and
representations between us pertaining to the subject matter hereof and
supersedes all undertakings and agreements, whether oral or in writing, if any
there be, previously entered into between the Company and Executive with respect
to the subject matter hereof.

Section 13. Binding Agreement. This Agreement shall be binding upon and shall be
for the benefit of the Company, its successors and assigns, and Executive and,
in the event of his death, his estate or other legal representative, except that
no right or obligations under this Agreement can be assigned or transferred by
Executive without the express prior written consent of the Company.

Section 14. Amendment; Waiver. No provision of this Agreement may be amended,
modified, supplemented or waived unless such amendment, modification, supplement
or waiver is agreed to in writing, signed by Executive and another employee of
the Company duly authorized by the Board. Except as otherwise specifically
provided in this Agreement, no waiver by either the Company or Executive of any
breach by the other of any condition or provision shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

Section 15. Governing Law. This Agreement is deemed a contract made under, and
for all purposes to be governed by and construed in accordance with, the laws of
the State of California, without reference to principles of conflicts of laws.

Section 16. Illegality. Without limiting Section 8 hereof, in the event that any
provision or portion of this Agreement shall be determined to be invalid,
illegal or unenforceable for any reason, the remaining provisions or portions of
this Agreement will be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law and the parties hereto will use
all reasonable efforts to substitute one or more valid, legal and enforceable
provisions which, insofar as practicable, implement the purposes and intents
hereof.

Section 17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and which, together,
shall constitute one and the same agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

CALIFORNIA PIZZA KITCHEN, INC. By:  

/s/ Susan M. Collyns

Name:   Susan M. Collyns Title:   Executive Vice President, Chief Operating
Officer, Chief Financial Officer EXECUTIVE  

/s/ Larry S. Flax

  Larry S. Flax

 

16